                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LYNN MCARTHUR,                               :   CIVIL ACTION NO. 1:17-CV-2076
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
NANCY A. BERRYHILL,                          :
Acting Commissioner of the                   :
Social Security Administration,              :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 5th day of March, 2019, upon consideration of the report

(Doc. 19) of Magistrate Judge Karoline Mehalchick, recommending that the court

vacate the decision of the administrative law judge denying the application of

plaintiff Lynn McArthur (“McArthur”) for a period of disability and disability

insurance benefits, and it appearing that the Acting Commissioner of Social

Security (“Commissioner”) has not objected to the report, see FED. R. CIV. P.

72(b)(2), and the court noting that failure of a party to timely object to a magistrate

judge’s conclusions “may result in forfeiture of de novo review at the district court

level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson,

812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district

court should afford “reasoned consideration” to the uncontested portions of the

report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting

Henderson, 812 F.2d at 879), in order to “satisfy itself that there is no clear error

on the face of the record,” FED. R. CIV. P. 72(b), advisory committee notes, and,
following independent review of the record, the court being in agreement with

Judge Mehalchick’s recommendation, and concluding that there is no clear error

on the face of the record, it is hereby ORDERED that:

      1.    The report (Doc. 19) of Magistrate Judge Mehalchick is ADOPTED.

      2.    The Clerk of Court shall enter judgment in favor of McArthur and
            against the Commissioner as set forth in the following paragraph.

      3.    The Commissioner’s decision is VACATED and this matter is
            REMANDED to the Commissioner with instructions to conduct a new
            administrative hearing, develop the record fully, and evaluate the
            evidence appropriately in accordance with this order and the report
            (Doc. 19) of Magistrate Judge Mehalchick.

      4.    The Clerk of Court shall thereafter CLOSE this case.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
